Order directing service of a bill of particulars modified so as to provide that, in addition to the items mentioned in the order, defendant, respondent, Kanarek shall furnish particulars of (1) the books which he claims appellants falsified, or in which it is claimed that false entries were made by them in pursuance of the alleged conspiracy; and (2) the name or names of the person or persons, corporation or corporations, to whom or to which it is claimed that plaintiff paid partnership funds in satisfaction of his personal obligations, and for the concealment of which payments it is claimed that appellants falsified the firm’s books of account. As so modified, the order, in so far as appealed from, is affirmed, without costs. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.